 Case 3:20-cv-01014-M-BH Document 16 Filed 01/13/21                  Page 1 of 2 PageID 94



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SAINT FLOREL NEAL,                              )
     ID # 31352-177,                            )
            Petitioner,                         )
                                                )   No. 3:20-CV-1014-M-BH
vs.                                             )
                                                )
UNITED STATES OF AMERICA,                       )
          Respondent.                           )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge for plain error, I am of

the opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the Amended Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241, received on June 8, 2020 (doc. 6), is DISMISSED without prejudice for lack of

jurisdiction.

        A certificate of appealability (COA) is not required for a federal inmate to appeal the

denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F. 424, 425 (5th Cir.

2005). If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.
Case 3:20-cv-01014-M-BH Document 16 Filed 01/13/21      Page 2 of 2 PageID 95



    SIGNED this 13th day of January, 2021.



                                     _________________________________
                                     BARBARA M. G. LYNN
                                     CHIEF JUDGE
